 

10
11
‘12
13
14
15
16
17
18
“19
20
21
22

23

 

 

Case 2:19-cv-01069-JLR Document 10-1 Filed 01/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SALITO CHILUVANE,
Petitioner, Case No. C19-1069-JLR
v. ORDER OF DISMISSAL

ICE FIELD OFFICE DIRECTOR,

Respondent.

 

 

Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,
United States Magistrate Judge, any objections or responses to that, and the remaining record, the
Court finds and ORDERS:

(1) The Court ADOPTS the Report and Recommendation;

(2) The Government’s motion to dismiss as moot, Dkt. 9, is GRANTED;

(3)  Petitioner’s habeas petition is DENIED, and this action is DISMISSED without
prejudice; and |

(4) The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

ORDER OF DISMISSAL - 1

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-01069-JLR Document 10-1 Filed 01/27/20 Page 2 of 2

Dated this 2\°* dayof___ Feloauagn —_, 2020.

JAMES I, ROBART
United States District Judge

ORDER OF DISMISSAL - 2

 

 
